                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

 TYLER DUSTIN JACKSON,                         )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )
                                                       Civil No. 1:18-CV-00137-FDW
                                               )
 NANCY A. BERRYHILL,                           )
 Acting Commissioner of Social Security,       )
                                               )
        Defendant.                             )

                                            ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney’s Fees (Doc. No.

13), as well as the subsequently filed “Stipulation For Payment of Attorney’s Fees.” (Doc. No.

15).   Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$3,500.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Christopher S. Stepp, and

mailed to his office at 112 South Main Street, Hendersonville, North Carolina 28792, in

accordance with Plaintiff’s assignment to his attorney of his right to payment of attorney’s fees

under the Equal Access to Justice Act.

       Other than as ordered herein pursuant to the parties’ stipulation (Doc. No. 15), Plaintiff’s

Motion for Attorney’s Fees (Doc. No. 13) is DENIED AS MOOT.

                                           Signed: December 17, 2018
